Citation Nr: 1809698	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether the character of the Veteran's discharge from service for the period of March 25, 2002 through June 18, 2012, is a bar to VA benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from March 1998 to June 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 administrative decision by a Department of Veterans Affairs (VA) Regional Office (RO), which found that the period of March 24, 1998 through March 24, 2002, did not constitute a bar for VA benefits, but that his subsequent service from March 25, 2002 through June 18, 2012, constituted a bar to VA benefits.  The Veteran testified at a May 2013 hearing before RO personnel and at a Board hearing before the undersigned Veterans Law Judge in October 2016.


FINDINGS OF FACT

1.  The period from March 25, 2002 through March 26, 2008, has been designated as honorable service by the Department of the Navy. 

2.  The period of March 27, 2008 through June 18, 2012, has been designated as a discharge or release from service under other than honorable conditions (UOTHC) by the Department of the Navy.

3.  The UOTHC discharge for the period of March 27, 2008 through June 18, 2012, was due to persistent or willful misconduct and constitutes a bar to VA benefits.

4.  The evidence of record does not demonstrate that the Veteran was so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided during military service, particularly during his September 2011 and December 2011 incidents of domestic violence noted in his personnel records and for which the Administrative Separation Board recommended his separation of service.  



CONCLUSIONS OF LAW

1.  The character of the Veteran's discharge from military service for the period of March 25, 2002 through March 26, 2008, does not constitute a bar for VA benefits.  38 U.S.C. §§ 101, 5303 (2012); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 (2017).

2.  The character of the Veteran's discharge from military service for the period of March 27, 2008 through June 18, 2012, constitutes a bar for VA benefits.  38 U.S.C. §§ 101, 5303 (2012); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to qualify for VA benefits, an appellant must demonstrate that he had the status of a veteran.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2).  A person seeking to establish veteran status must do so by a preponderance of the evidence; the benefit-of-the doubt doctrine is not applicable to that determination status.  Struck, 9 Vet. App. at 152; see also Aguilar v. Derwinski, 2 Vet. App. 21 (1991); Laruan v. West, 11 Vet. App. 80 (1998) (overruled on other grounds by D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000)).  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  However, except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  

Under the provisions of 38 C.F.R. § 3.13(c), a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when: (1) the person served for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and, (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  

As background, the Veteran initially enlisted in the United States Marine Corps on January 8, 1998, for a period of 8 years in the Delayed Entry/Enlistment Program.  He acknowledged that he would be ordered to active duty unless he reported for enlistment in the regular component of the United States Marine Corp for a period of 4 years.  The Veteran reported for duty on March 24, 1998, and was eligible for discharge on March 23, 2002.  On October 26, 2001, the Veteran extended his enlistment for a period of 4 years and 5 months, acknowledging that his new contract expiration date would be September 23, 2006.  On March 4, 2005, the Veteran extended his enlistment for a period of 4 years and acknowledged his new contract expiration date would be September 22, 2010.  On March 27, 2008, the Veteran again reenlisted for a period of 5 years and acknowledged that his new contract expiration date would be March 27, 2013.  However, prior to that date, the Veteran was discharged on June 18, 2012, with an UOTHC discharge.  

The Veteran's Form DD-214 corroborates that the Veteran's period of active duty service was from March 24, 1998 through June 18, 2012; he was discharged UOTHC due to misconduct (Serious Offense), as listed in box 28 of that Form.  In box 18, however, it was certified that the Veteran had continuous honorable active service from March 24, 1998 through March 26, 2008.  

Additionally, in an April 2014 letter, the Department of the Navy certified the following dates of active duty service and types of separation: March 24, 1998 through October 25, 2001, under honorable conditions (UHC); October 26, 2001 through March 3, 2005, UHC; March 4, 2005 through March 26, 2008, UHC; and, March 27, 2008 through June 18, 2012, UOTHC due to misconduct.  The Veteran had no creditable active duty service from January 8, 1998 through March 23, 1998.  

As noted above, the Veteran's period of service from March 24, 1998 through March 24, 2002, has already been found by VA to not constitute a bar to VA benefits.  The Board, therefore, will no longer address that period.

Based on the above evidence, the Board additionally finds that the Veteran's discharge for the period of March 25, 2002 through March 26, 2008, is also not a bar to VA benefits.  As noted above, due to his reenlistments in October 2001, March 2005 and March 2008, the Veteran has 4 consecutive periods of service, not a single period of service.  Under the provisions of 38 C.F.R. § 3.13(c), the Veteran's "discharges" in October 2001, March 2005 and March 2008, therefore do not take on the character of discharge from the June 2012 discharge.  

Instead, the Department of the Navy has designated those prior periods of service as honorable, or that his release at that time would have been UHC.  The designations of the Department of the Navy as to those periods of service in this case are binding on VA.  See 38 C.F.R. § 3.12(a); Duro v. Derwinski, 2 Vet. App. 530 (1992) (a service department determination as to an individual's service shall be binding on VA); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  

Accordingly, as the Department of the Navy has designated the Veteran's period of service from March 25, 2002 through March 26, 2008 as honorable and the Board is bound by that decision, the Board must find that the character of the Veteran's service for the period March 25, 2002 through March 26, 2008, is not a bar to VA benefits.  See 38 C.F.R. § 3.12(a).  

Therefore, the sole remaining period at issue in this case is the period of March 27, 2008 through June 18, 2012.  The Board, however, does find that the Veteran's UOTHC discharge for that period does constitute a bar to VA benefits.  

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d). 

The statutory bars under 38 U.S.C. § 5303(a) are codified in 38 C.F.R. § 3.12(c), which states that benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court- martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; or (6) by reason of a discharge under other than honorable conditions issued as a result of being AWOL for a continuous period of at least 180 days.  See 38 C.F.R. § 3.12(c).  The final bar regarding AWOL status does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  In determining whether there are compelling circumstances to warrant a prolonged unauthorized absence, the length and character of service exclusive of the period of prolonged AWOL and the reasons for going AWOL should be considered.  38 C.F.R. § 3.12(c). 

The regulatory bars under 38 C.F.R. § 3.12(d) state that a discharge is considered to have been issued under dishonorable conditions for any of the following offenses: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude-this includes, generally, conviction of a felony; (4) willful and persistent misconduct; or, (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  See 38 C.F.R. § 3.1(n). A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release from service under either the statutory or regulatory bars is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  See 38 U.S.C. § 5303(b); 38 C.F.R. § 3.12(b); see also Zang v. Brown, 8 Vet. App. 246 (1995).  Establishing causal connection between the insanity and the act(s) is not required.  Struck v. Brown, 9 Vet. App. 145 (1996); Helige v. Principi, 4 Vet. App. 32 (1993); VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic conditions, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or, who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  See 38 C.F.R. § 3.354(a); see also Struck, 9 Vet. App. at 152 (quoting Zang v. Brown, 8 Vet. App. 246, 253 (1995)).  It should also be noted that there is no mens rea (criminal intent) requirement under this definition, and that merely knowing "right from wrong" does not preclude a finding of insanity or temporary insanity.

Turning to the evidence associated with the Veteran's service personnel records, the Board reflects that generally the Veteran's performance evaluations reflect that he had many favorable reports which indicate that he was proficient and that he was promotable.  

However, in November 2005, it was noted that the Veteran was counseled regarding a charge of domestic violence against his spouse at that time.  It was noted that civilian police were called to the Veteran's home for a domestic dispute, which involved physical abuse for which the Veteran pled guilty to a charge of simple battery.  In a November 2005 statement, the Veteran disputed the charge, noting that his public defender stated that the judge was upset that he initially pled not guilty.  Ultimately however, after discussing his case with the public defender, the Veteran stated that he "decided that the best thing for" him and his family was to take the plea bargain of simple battery to avoid jail time, greater fines, and taking an off-base course that would come with a greater charge of battery.  

A second counseling note in October 2010 indicated that the Veteran was arrested for domestic assault in September 2010.  It appears that the Veteran went to trial in a civilian court and was convicted of Battery of a Current or Significant Other, a domestic violence charge.  Although he filed an appeal as to that conviction in December 2010, the appeal was ultimately denied, as the Veteran testified to in his October 2017 hearing.  In a January 2011 Commandant's Guidance report, it was noted that the Veteran was not recommended for promotion or retention due to his recent domestic violence conviction, despite being a solid performer.  Further action, however, was postponed due to the Veteran's appeal of his conviction.  

In a July 2011 Commandant's Guidance, the Veteran was again noted for his exceptional performance and he was recommended for retention and promotion.  

In a March 2012 counseling note, the Incident Determination Committee (IDC) in February 2012 found that a domestic violence allegation against the Veteran in December 2011 was substantiated; it was noted that this was his third domestic violence offense.  In a May 2012 counseling note, it was further noted that the February 2012 IDC findings found two counts of Intimate Partner Physical Abuse and Child Emotional Abuse, respectively, based on a December 2011 incident.  Those findings were also noted in the Veteran's May 2012 Commandant's Guidance report, and based on the IDC's findings, he was relieved of his duties.  

In a May 2012 statement (which was dated as May 2011), the Veteran stated he disagreed with the February 2012 IDC's findings, as the findings with regard to the December 2011 incident were recanted by his spouse at that time.  He specifically indicated that he was not found guilty as to that incident in any military or civilian forum, nor has he confessed to committing the alleged charges.  The Veteran additionally disputed his low performance ratings in his May 2012 Commandant's Guidance report.  The Veteran's statements are specified their entirety in a May 2012 personal statement to the Administrative Separation Board.  

In a May 2012 Report by the Administrative Separation Board, it was found that the Veteran should be discharged with an UOTHC discharge as a result of a serious offense.  The Veteran submitted additional arguments in a June 2012 statement, and the government responded in a June 2012 Government Response.  

In the June 2012 Government Response, it was noted that the Administrative Separation Board "unanimously substantiated the allegations of misconduct" and recommended a UOTHC discharge.  It was further noted that the Veteran had a history of violence towards his current and former spouses beginning in 2005, as noted by his guilty plea.  The Government Response noted the September 2010 conviction for domestic assault, which a jury convicted him of; it was noted that this conviction occurred despite the Veteran's spouse recanting her initial statements during the arraignment hearing.  The Veteran's appeal of that conviction ultimately failed and the conviction was upheld.  

The Government Response also noted a third domestic violence incident in December 2011; although the Veteran's spouse initially cooperated with authorities in documenting the bruises and injuries she sustained at that time, it was noted that she "again recanted her statement to the police in an attempt to reconcile with her husband.  While testifying in front of the [Administrative Separation Board, the lead civilian investigator of the December 2011 incident] informed the [B]oard that spousal victims often recant their stories for a variety of reasons including the desire to reconcile."  

In discussing the propriety of the Administrative Separation Board's findings, the Government Response indicated that the Veteran's behavior during each of these incidents has gotten progressively "more violent and dangerous than the last."  In particular, the government indicated that the Veteran's modus operandi ("MO") during these incidents was to "go for the throat," a reference to the Veteran's propensity to choke his spouse's-the December 2011 incident resulting in his spouse being choked unconscious.  The Government Response also noted that it desired the Veteran's spouse's cooperation in the December 2011 matter for prosecution at Court Marshal; however, her recantation was noted as "obviously her pattern and one commonly exhibited by abused women."  In conclusion, the Government Response found the September 2011 and December 2011 incidents were substantiated by conviction and evidence of record, respectively, as found by the Administrative Separation Board.  Those incidents occurred during the Veteran's current period of enlistment.  Based on those incidents, the Government Response indicated that the Administrative Separation Board found that an UOTHC discharge was appropriate based on misconduct for a serious offense; specifically, based on the available evidence, it was found that the Veteran had "committed the alleged misconduct and that [he] was no longer fit to be a Marine."  

The Veteran was informed in a June 2012 letter of his UOTHC discharge "by reason of Misconduct Due to Commission of a Serious Offense."  He was subsequently separated from service approximately a week later.

On appeal, particularly in his May 2013 and October 2017 hearings, the Veteran has asserted that VA should find that all of his service is not a bar to benefits.  Specifically, the Veteran gave in depth arguments with regards to his individual incidents; in that regard, the Veteran indicated that he took a guilty plea on advice of his public defender in September 2005, even though he was innocent and that his wife at that time was the one that was being physically abusive against him.  He indicated that his wife later recanted her story, and submitted a February 2016 statement from his ex-spouse that supported the Veteran's testimony that he was ill-advised by his public defender, who was over-worked, and that she was, in fact, the person who was physically abusive to the Veteran at that time.  

Likewise, the Veteran indicated the December 2011 incident was also recanted by his spouse at that time, and that he was never prosecuted for that incident by any military or civilian authority.  Consequently, the Veteran has asserted on appeal that his UOTHC discharge should not be a bar to benefits, as there is not a pattern of persistent or willful misconduct, which is the basis of denial in the May 2013 administrative decision.

Based on the foregoing evidence, the Board must uphold the previous findings that the Veteran's UOTHC discharge for the period of March 27, 2008 through June 18, 2012, is a bar to VA benefits.  

Although none of the statutory bars under 38 C.F.R. § 3.12(c) are applicable in this case, it appears that the Veteran's March 27, 2008 through June 18, 2012, period of service is subject to regulatory bar under 38 C.F.R. § 3.12(d).  The Board acknowledges that it is not clear what particularized event was the "serious offense" that the Veteran committed, the Board would note that it appears to have been the December 2011 domestic violence incident, with the two counts of spousal physical abuse and two counts of emotional child abuse, that the IDC found was substantiated in February 2012.  However, based on the available evidence, particularly the June 2012 Government Response, the Veteran's conviction for a domestic assault charge stemming from the September 2011 incident also appears to have a role in finding a pattern of willful and persistent misconduct by the Veteran during his period of service from March 27, 2008 through June 18, 2012.  

The Board is unable to tell whether the Veteran was convicted of a felony regarding the September 2011 incident, although one may argue that a domestic assault charge is a crime of moral turpitude.  

Regardless, the evidence does suggest that the Veteran has a pattern of persistent and willful misconduct during the March 27, 2008 through June 18, 2012 period of service.  As noted in the Government Response, the basis for the Veteran's discharge was his pattern of progressively worsening domestic violence; he was counseled on his actions multiple times and he also appears to have undergone at least two domestic violence courses in conjunction with his 2005 plea bargain and the November 2011 conviction for domestic assault.  The Veteran's actions, as described in the above documents, involve deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences and are not mere technical violations of police regulations or ordinances.  Nor is domestic abuse of any type a minor offense.  

Based on these episodes of substantiated domestic violence, the Veteran was administratively discharged due to a serious offense, namely the December 2011 incident.  However, it is clear from the above findings and conclusions from multiple entities and command officials involved in the Veteran's separation, that there is well-founded basis for finding willful and persistent misconduct of a serious offense.  Thus, the March 27, 2008 through June 18, 2012 period of service is a bar to VA benefits under 38 C.F.R. § 3.12(d)(4).  

During his October 2017 hearing, the Veteran and his representative indicated that he was currently diagnosed with PTSD and that his behavior during the above incidents may be explained by his diagnosis of PTSD.  In other words, the Veteran has essentially contended that he was insane at the time the incidents that led to his UOTHC.  

Although the Veteran may have had PTSD, his actions-which include progressively more violent behavior as noted in the reports and findings, as well as a pattern for choking his spouses-are unacceptable in regardless of the community.  However, the Veteran clearly was not so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided during military service during any of the incidents, as is clearly reflected in the Veteran's continued exceptional performance during service, as documented in his numerous performance evaluations, as well as his own statements in the service personnel records and during the appeal.  

Accordingly, the Board finds that the March 25, 2002 through March 26, 2008 period of service is not a bar to VA benefits.  However, the March 27, 2008 through June 18, 2012 period of service is a bar to VA benefits, as the Veteran's UOTHC discharge for that period of service was the result of willful or persistent misconduct and he was not shown to be so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided during military service during either the September 2011 or December 2011 incidents.  See 38 C.F.R. §§ 3.12, 3.13, 3.354.  


ORDER

The period of March 25, 2002 through March 26, 2008, is not a bar to VA benefits.  

The period of March 27, 2008 through June 18, 2012, is a bar to VA benefits.  


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


